DETAILED ACTION
This office action is in response to the applicant's amendment submitted on 09/30/2021. In virtue of this amendment: 
Claims 3 and 5 are canceled; 
Claims 1-2, 4 and 6-18 are currently amended; and thus, 
Claims 1-2, 4 and 6-18 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/2021 has been considered by the examiner.
Drawings
The replacement drawings were received on 09/30/2021.  These drawings are acceptable. 
Claim Rejections - 35 USC § 112
The rejections to claims 14-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of applicant’s response. 
Regarding claims 14-15, as explicitly described by the applicant, a person ordinarily in the art would understand Zone 1 and Zone 2 specified in European Union promulgated ATEX directive. Specifically, these directives define a zone 1 environment as "a place in which an explosive atmosphere consisting of a mixture with air of dangerous substances in the form of gas, vapor or mist is likely to occur in normal operation occasionally," and a zone 2 environment as "a place in which an explosive atmosphere consisting of a mixture with air of dangerous substances in the form of gas, vapor or mist is not likely to occur in normal operation but, if it does occur, will persist for a short period only."
Therefore, the claims are now defined, and the metes and bound of the claim has been established. 
Allowable Subject Matter
Claims 1-2, 4 and 6-18 are allowed. 
The following is an examiner’s statement of reasons for allowance, this statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claims 1 and 3, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, for example: 
the emergency input signal is in the range of 15V to 25V when the supply from the AC sources fails
Prior art of record US2018/0102672A1 discloses in ¶34-36 for example, a signal controlling a switching device (S3) which switches the operation between normal and battery backup mode; however, the voltage level for the signal for the two mode is 0V (S3 is closed) and 48V (S3 is open), which differs from the claimed invention. 
Regarding claims 2, 4 and 6-18, the claims are allowed based solely on dependency of allowed claim 1 and may not be allowable when presented independently. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        October 12, 2021